UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4923



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEROY ALONZO MCELVEEN, a/k/a Deekie,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-651)


Submitted: May 18, 2006                          Decided: May 25, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant.   Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leroy Alonzo McElveen was found guilty by a jury on

charges of conspiracy to commit armed bank robbery, in violation of

18 U.S.C. §§ 2113(a), 2113(d), 371 (2000); armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a), 2113(d), 2 (2000); use of a

firearm during a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(ii), 2; commission of a crime that interfered with

interstate commerce, in violation of 18 U.S.C. § 1951(a); and use

and   carrying     of   a   firearm   during    and   in    relation     to,   and

possession of a firearm in furtherance of, a crime of violence, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), 924(c)(1)(C) (2000).

The district court sentenced McElveen to an aggregate sentence of

476 months’ imprisonment, five years total term of supervised

release, and ordered payment of a $500 statutory assessment and

restitution   of    $8421.      McElveen’s     counsel     has   filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

three issues, but stating that there are no meritorious grounds for

appeal.   McElveen has filed a pro se brief raising a number of

additional issues for this court’s consideration.

           McElveen, by counsel, first asserts error in the district

court’s denial of his motion for acquittal based on lack of proof

of interference with interstate commerce.             We find sufficient to

establish the requisite nexus the Government’s evidence that the

crime constituted the taking of money that could have been used to


                                      - 2 -
purchase out-of-state supplies and resulted in the closing of the

bank for business for a day following the robbery.                  See e.g.,

United States v. Buffey, 899 F.2d 1402, 1404 (4th Cir. 1990)

(quoting United States v. Elders, 569 F.2d 1020, 1023-24 (7th Cir.

1978) (holding de minimis nexus sufficient).

          Next,    McElveen    and    his      counsel    challenge       the

identification testimony before the grand jury and at trial, and

the district court’s denial of his suppression motion on the same

basis.   We find this claim unavailing because the district court

properly followed the two-step analysis to determine whether the

challenged identification was admissible, and McElveen has not met

his burden of proof in challenging the identification testimony.

See United States v. Johnson, 114 F.3d 435, 441 (4th Cir. 1997).

          By   counsel,   McElveen   asserts    error    in   the    district

court’s application of a two-level enhancement to his sentence

pursuant to U.S. Sentencing Guidelines Manual § 2B3.1(b)(4)(B)

(2003). A careful review of the sentencing transcript reveals that

the district court ultimately chose not to apply this enhancement

to McElveen’s guideline calculation, and further reveals that

McElveen was sentenced within a properly calculated Guidelines

range under an advisory sentencing scheme, in compliance with

United States v. Booker, 543 U.S. 220 (2005).




                                - 3 -
             After careful consideration, we find to be without merit

the additional issues McElveen raises pro se.*             McElveen’s claim of

ineffective assistance of counsel is not cognizable on direct

appeal,     as    the   record    does    not    conclusively   establish      such

ineffectiveness.        United States v. Richardson, 195 F.3d 192, 198

(4th Cir. 1999).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm McElveen’s conviction and sentence.

At   this   juncture,     we     deny    McElveen’s   motion    to   relieve   his

attorney.        This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.          If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that a

copy thereof was served on the client.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                        AFFIRMED


      *
      Specifically, McElveen challenges the credibility of the
testimony of his co-Defendant, asserts his conviction violates the
prohibition against double jeopardy, challenges the court’s denial
of his requests to attend attorney bench conferences, and seeks to
assert a claim under Brady v. Maryland, 373 U.S. 83, 87 (1963).

                                         - 4 -